THOMPSON, Presiding Judge,
concurring in part and concurring in the result in part.
I continue to disagree with our supreme court’s reasoning in Maddox v. Maddox, 276 Ala. 197, 160 So.2d 481 (1964), regarding pendente lite alimony arrearages. See Duerr v. Duerr, 104 So.3d 229 (Ala.Civ.App.2012) (Thompson, P.J., concurring in the result). I believe that pendente lite alimony arrearages should be treated just as pendente lite child-support arrearages are treated. However, I am compelled to concur in the result reached in the main opinion as to the alimony-arrearage issue because the decisions of our supreme court are binding precedent on this court. TenEyck v. TenEyck, 885 So.2d 146, 158 (Ala.Civ.App.2003). I concur in the remainder of the main opinion.